Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-20-00515-CV

                            IN THE INTEREST OF V.S., a Child

                  From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019PA00518
                     Honorable Charles E. Montemayor, Judge Presiding

   BEFORE JUSTICE ALVAREZ, JUSTICE WATKINS, AND JUSTICE VALENZUELA

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Appellants are unable to afford payment of court costs; no costs are taxed in this appeal.

       SIGNED April 14, 2021.


                                                _____________________________
                                                Patricia O. Alvarez, Justice